DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: the claim limitation “...the graphic representation...” in line 26 should be amended to recite –a --.   Appropriate correction is required.

Claim 2 is objected to because of the following informalities: the abbreviated term “3D” should be defined in its first occurrence in claim 2.   Appropriate correction is required.
Claim 2 is objected to because of the following informalities: the claim limitation “...reconstructed 3D volume images...” in line 4 should be amended to recite –reconstructing .   Appropriate correction is required.

Claim 3 is objected to because of the following informalities: the claim limitation “...the set of body images...” in line 2 should be amended to recite –a --.   Appropriate correction is required.
Claim 19 is objected to because of the following informalities: the claim limitation “...a plurality of images...” in line 4 should be amended to recite –the --.   Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 5, the claim limitation “a three-dimensional image” in line 4 is indefinite because it is unclear if this 3D image is same 3D image that is recited in line 4 of claim 2. 

Regarding claim 11, the claim limitation “generating a plurality of ultrasound images from the ultrasound image data” in line 8 is indefinite because it is unclear if these plurality of ultrasound images same as the three dimensional images that is already recited in line 6-7 or additional ultrasound images. For examining purpose, it is assumed they are the same. 
Furthermore for claim 11, the claim limitation “position sensor data” in line 17 is indefinite because it is unclear what position sensor data the claim is referring to. 
Furthermore for claim 11, the claim limitation “generating a surface contour of a breast structure of the patient at the detected location of the interface between the chest wall structure and the breast tissue...” in lines 11-12 is indefinite because it is unclear what is meant by the claim limitation as the surface contour means the surface of the breast which is the exterior, but the claim further limits that the surface contour represent the interface between the chest wall and breast tissue which is not surface of the breast exterior. 

Regarding claim 12, the claim limitation “the handheld ultrasound probe” is indefinite because it is unclear what handheld ultrasound probe the claim is referring to. 
Regarding claim  17, the claim limitation “the plurality of ultrasound images” is indefinite because it is unclear if the plurality of ultrasound images are referring to the 3D images recited in line 7 of claim 11 or the plurality of ultrasound images recited in line 8 of claim 11. 
Regarding claim 18, the claim limitation “generate a surface contour of the breast, the surface contour representing an interface between a chest wall structure and breast tissue...” in lines 12-14 is indefinite because it is unclear what is meant by the claim limitation as the surface contour means the surface of the breast which is the exterior, but the claim further limits that the surface contour represent the interface between the chest wall and breast tissue which is not surface of the breast exterior. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Arnon et al. (US2010/0284591; hereinafter Arnon), in view of Hossack et al. (US2003/0097068; hereinafter Hossack), in view of Park (US 2012/0165673).
	Regarding claim 11, Arnon discloses system and method for registration of imaging data.  Arnon shows a computer-implemented method for acquiring and processing a plurality of ultrasound images acquired from a patient body (see abstract; par. [0036], [0069], [0070]), the method comprising: recording a series of 2D frame of ultrasound image data (par. [0036], [0069], [0070]); anatomical reference (see par. [0055]); generating three dimensional images of the region of interest (see par. [0036]); generating a plurality of ultrasound images from the ultrasound image data (par. [0036], [0069], [0070]); co-registering the plurality of ultrasound images to account for movement of the patient body and movement of breast tissue of the patient during an ultrasound examination (see par. [0031], [0041], [0042], [0051], [0055], [0056], [0082]), generating a surface control of a breast structures of the patient (see abstract; par. [0024], [0043], [0044], [0045] [0053]); and tracking movement of the surface contour during the ultrasound examination via at the at least one anatomical reference marker coupled to the patient (see abstract; par. [0024], [0043], [0044], [0045] [0053]; the examiner notes that the claim does not require actual physical marker or sensor for anatomical reference marker and landmark taught by Arnon reads on the claim limitation of “anatomical reference marker”); and using the ultrasound image data to generate a completeness map comprising a graphical depiction of the breast surface contour (see fig. 4).
But, Arnon fails to explicitly state each frame in the series having real time positional coordinates related to one or more anatomical reference, position sensor data, reconstructing the 2D ultrasound image data into 3D images based on the positional coordinates; detecting a location of an interface between a chest wall structure and breast tissue in the plurality of ultrasound images; the surface contour of the breast structure of the patient is at the location of the interface between the chest wall structure and the breast tissue; graphical depiction of the breast surface contour superimposed on the graphic representation of the breast structure and transferring the ultrasound image data to a remotely located image viewer. 
Hossack discloses diagnostic ultrasound system and method for versatile processing.  Hossack teaches each frame in the series having real time positional coordinates related to one or more anatomical reference (see par. [0074], [0078], [0240], [0103], [0104], [0123]), position sensor data (see par. [0074]), reconstructing the 2D ultrasound image data into 3D images based on the positional coordinates (see abstract; par. [0074], [0114], [0136], [0179]); and transferring the ultrasound image data to a remotely located image viewer (see par. [0019], [0183], [0186], [0224]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the teaching of each frame in the series having real time positional coordinates related to one or more anatomical reference, position sensor data, reconstructing the 2D ultrasound image data into 3D images based on the positional coordinates, and transferring the ultrasound image data to a remotely located image viewer in the invention of Arnon, as taught by Hossack, to provide versatile processing of ultrasound image data, 3D image with volumetrically spaced information, to be able to determine relative rotation of frames of data using position sensor for image reconstruction and provide accurate 3D image of the region of interest by using position information of 2D image for the 3D image reconstruction. 
But, Arnon and Hossack fail to explicitly state detecting a location of an interface between a chest wall structure and breast tissue in the plurality of ultrasound images; the surface contour of the breast structure of the patient is at the location of the interface between the chest wall structure and the breast tissue; graphical depiction of the breast surface contour superimposed on the graphic representation of the breast structure. 
Park discloses a method of displaying diagnostic images.  Park also teaches generating a surface contour of the breast (see par. [0126]; fig. 8).  Furthermore, as beast understanding of the indefinite claim language, Park teaches detecting a location of an interface between a chest wall structure and breast tissue in the plurality of ultrasound images (see par. [0126], fig. 8-10); the surface contour of the breast structure of the patient is at the location of the interface between the chest wall structure and the breast tissue (see par. [0126], fig. 8-10), and graphical depiction of the breast surface contour superimposed on the graphic representation of the breast structure. (see fig. 8 and 9).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the teaching detecting a location of an interface between a chest wall structure and breast tissue in the plurality of ultrasound images; the surface contour of the breast structure of the patient is at the location of the interface between the chest wall structure and the breast tissue; graphical depiction of the breast surface contour superimposed on the graphic representation of the breast structure in the invention of Arnon and Hossack, as taught by Park, to be able to provide sectional view of a breast of the patient, and providing a section mage of a rear surface of the breast for diagnostic purpose. 

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Arnon et al. (US2010/0284591; hereinafter Arnon), in view of Hossack et al. (US2003/0097068; hereinafter Hossack), in view of Park (US 2012/0165673) as applied to claim 11 above, and further in view of Kakee et al. (US 2007/0239004; hereinafter Kakee).
	Regarding claims 12 and 13, Arnon, Hossack and Park disclose the invention substantially as described in the 103 rejection above, but fails to explicitly state tracking a position and orientation of ultrasound probe, generating a plurality of line segment representing the position and orientation of the probe, connecting sequential line segments of the plurality of line to generate an area segment representing a surface area covered during a sweep of the probe, and displaying the area segment on the graphic representation of the breast structure. 
	Kakee discloses an ultrasound imaging device.  Kakee teaches tracking a position and orientation of ultrasound probe (see 62 in fig. 1; par. [0046], [0047])); generating a plurality of line segment representing the position and orientation of the probe (see par. [0081], fig. 13), connecting sequential line segments of the plurality of line to generate an area segment representing a surface area covered during a sweep of the probe (see par. [0081], [0123], fig. 13), and displaying the area segment on the graphic representation of the breast structure (see fig. 13).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized tracking a position and orientation of ultrasound probe, generating a plurality of line segment representing the position and orientation of the probe, connecting sequential line segments of the plurality of line to generate an area segment representing a surface area covered during a sweep of the probe, and displaying the area segment on the graphic representation of the breast structure in the invention of Arnon, Hossack and Park, as taught by Kakee, to be able to alert the user of any missed area that was not covered by the probe, and prove the user with a start and finish point of the scanning. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Arnon et al. (US2010/0284591; hereinafter Arnon), in view of Hossack et al. (US2003/0097068; hereinafter Hossack), in view of Park (US 2012/0165673), in view of Kakee et al. (US 2007/0239004; hereinafter Kakee) as applied to claim 13, and further in view of Buelow (US2015/0126864; hereinafter Buelow).
Regarding claim 14, Arnon, Hossack, Park and Kakee disclose the invention substantially as described in the 103 rejection above, but fails to explicitly state detecting a skin pattern in two different are segments, and adjusting a position of the second area segment to alight with the corresponding skin surface. 
Buelow discloses an image generating apparatus. Buelow teaches a skin pattern in two different are segments (see par. [0010], [0021], [0029]), and adjusting a position of the second area segment to align with the corresponding skin surface (see par. [0010], [0021], [0029], registering the skin pattern in two different segments would adjust the coordinate/position of the second area segment in order for alignment).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized detecting a skin pattern in two different are segments, and adjusting a position of the second area segment to alight with the corresponding skin surface in the invention of Arnon, Hossack, Park and Kakee, as taught by Buelow, to be able to provide comparison images between two different images. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Arnon et al. (US2010/0284591; hereinafter Arnon), in view of Hossack et al. (US2003/0097068; hereinafter Hossack), in view of Park (US 2012/0165673) as applied to claim 11 above, and further in view of Zhang et al. (US2015/0087979; hereinafter Zhang).
	Regarding claim 15, Arnon, Hossack and Park disclose the invention substantially as described in the 103 rejection above, but fails to explicitly state calculating a distance between a head of the probe and the chest wall structure. 
	Zhang discloses an automated breast ultrasound imaging device.  Zhang teaches calculating a distance between a head of the probe and the chest wall structure (see par. [0068]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to have utilized calculating a distance between a head of the probe and the chest wall structure in the invention of Arnon, Hossack and Park, as taught by Zhang, to be able to detect the how far the probe is away from the chest wall in order to avoid serious negative impact on image quality. 

Claim 16 are rejected under 35 U.S.C. 103 as being unpatentable over Arnon et al. (US2010/0284591; hereinafter Arnon), in view of Hossack et al. (US2003/0097068; hereinafter Hossack), in view of Park (US 2012/0165673) as applied to claim 11 above, and further in view of Sulatycke (US2008/0232694; hereinafter Sulatycke).
Regarding claim 16, Arnon, Hossack and Park disclose the invention substantially as described in the 103 rejection above, but fails to explicitly sate detecting a number of empty voxel in an image data to detect images with suboptimal image data. 
	Sulatycke discloses an imaging device.  Sulatycke teaches detecting a number of empty voxel in an image data to detect images with suboptimal image data (see par. [0019], [0065]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized using detecting a number of empty voxel in an image data to detect images with suboptimal image data in the invention of Arnon, Hossack and Park, as taught by Sulatycke, to be an accurate image.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Arnon et al. (US2010/0284591; hereinafter Arnon), in view of Hossack et al. (US2003/0097068; hereinafter Hossack), in view of Park (US 2012/0165673) as applied to claim 11 above, and further in view of Eggers et al. (US 2013/0225986; hereinafter Eggers).
Regarding claim 17, Arnon, Hossack and Park disclose the invention substantially as described in the 103 rejection above, but fail to explicitly state determining a location of a near end and a far end of each of the plurality of ultrasound images; measuring a distance between the location of adjacent near ends and adjacent far ends of the plurality of images.
Eggers discloses an ultrasound imaging system.  Eggers teaches determining a location of a near end and a far end of each of the plurality of ultrasound images (see par. [0154]; fig. 10); measuring a distance between the location of adjacent near ends and adjacent far ends of the plurality of images (see par. [0154]; fig. 10).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized determining a location of a near end and a far end of each of the plurality of ultrasound images; measuring a distance between the location of adjacent near ends and adjacent far ends of the plurality of images in the invention of Arnon, Hossack and Park, as taught by Eggers, to verify scan completeness. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Caluser (US 2009/0124906), in view of Arnon et al. (US2010/0284591; hereinafter Arnon), in view of Park (US 2012/0165673).
Regarding claim 18, Caluser discloses a three dimensional mapping display system for diagnostic ultrasound system.  Caluser  a non-transitory computer readable storage medium having stored thereon instruction that case a processor to: access ultrasound image data acquired from a region of interest of a patient (see abstract; fig. 8 and 9), the ROI comprising a breast (see fig. 5); tracking positional data of an anatomical reference marker (see 48 in fig. 5; par. [0037], [0039]) and an ultrasound probe during an ultrasound imaging session (see 52 in fig. 5; par. [0037], [0039]); record real time positional data of the anatomical reference marker (see par. [0019], [0020], [0049], [0052]) and the ultrasound probe in each of a plurality of images generated from the ultrasound image data (see par. [0019], [0020], [0049], [0052]); transfer ultrasound image data and positional data of the anatomical reference marker to a remotely located image viewer (see par. [0057]); and use the remotely located image viewer to out a display of a graphic representation of ROI in near real time (see par. [0057]).


But, Caluser fails to explicitly state co-register the plurality of images based on the location of the anatomical reference marker; generate a surface contour of the breast from the position data, the surface contour representing an interface between a chest wall structure and breast tissue in the plurality of images; and outputting a display of the surface contour as an overlay on a graphic representation of the ROI. 
Arnon discloses system and method for registration of imaging data. Arnon teaches
co-register of a plurality of images generated from image data based on positional data from reference marker (see par. [0031], [0041], [0042], [0051], [0055], [0056], [0082]) and generating a surface contour of the breast from the positional data received during the imaging session (see par. [0024], [0026)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the
effective fiddling dated of the claimed invention, to have utilized the teaching of co-register of a plurality of images generated from image data based on positional data from reference marker  and generating a surface contour of the breast from the positional data received during the imaging session in the invention of Caluser, as taught by Arnon, to be able to generate surface contour of the tissue region and utilizing a model of contour changes in the tissue region to transform the data to reflect changes in the surface contour for diagnostic purpose of patient’s breast.

But, Caluser and Arnon fails to explicitly state the surface contour representing an
interface between a chest wall structure and breast tissue in the plurality of images.

Park discloses a method of displaying diagnostic images. Park also teaches generating a
surface contour of the breast (see par. [0126]; fig. 8). Furthermore, as beast understanding of
the indefinite claim language, Park teaches that the surface contour representing an interface
between a chest wall structure and breast tissue in the plurality of images ( see par. [0126], fig.
8-10); and outputting a display of the surface contour as an overlay on a graphic representation of the ROI (see fig. 8-10).
Therefore, it would have been obvious to one of ordinary skill in the art, before the
effective filing date of the claimed invention, to have utilized the teaching of the surface contour representing an interface between a chest wall structure and breast tissue in the plurality of images; and outputting a display of the surface contour as an overlay on a graphic representation of the ROI in the invention of Caluser and Arnon, as taught by Park, to be able to provide sectional view of a breast of the patient, and providing a section mage of a rear surface of the breast for diagnostic purpose.

Regarding claim 20, Caluser, Arnon and Park disclose the invention
substantially as described in the 103 rejection above, furthermore, Caluser teaches generating a completeness map representing one of a total surface area and a total volume of breast tissue represented in the plurality of images (see par. [0047]), overlay the completeness map on the graphic representation of the ROI (see par. [0047]).  Furthermore, Arnon also teaches generating a completeness map representing one of a total surface area and a total volume of breast tissue represented in the plurality of images (see fig. 4); and overlay the completeness map on the graphic representation of the ROI (see fig. 4).  Park also teaches a completeness map representing one of a total surface area and a total volume of breast tissue represented in the plurality of images (see fig. 8-10); and overlay the completeness map on the graphic representation of the ROI (see fig. 8-10).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Caluser (US 2009/0124906), in view of Arnon et al. (US2010/0284591; hereinafter Arnon), in view of Park (US 2012/0165673) as applied to claim 18 above, and further in view of Kakee et al. (US 2007/0239004; hereinafter Kakee).
	Regarding claim 19, Caluser, Arnon and Park disclose the invention substantially as described in the 103 rejection above, furthermore, Caluser teaches determining a position and orientation of the probe from signals received from a sensor mounted to the probe for each of a plurality of images (see 52 in fig. 5; par. [0037], [0039]), but fails to explicitly state generating a plurality of line segment representing the position and orientation of the probe, connecting sequential line segments of the plurality of line to generate an area segment representing a surface area covered during a sweep of the probe, and displaying the area segment on the graphic representation of the breast structure. 
	Kakee discloses an ultrasound imaging device.  Kakee teaches generating a plurality of line segment representing the position and orientation of the probe (see par. [0081], fig. 13), connecting sequential line segments of the plurality of line to generate an area segment representing a surface area covered during a sweep of the probe (see par. [0081], [0123], fig. 13), and displaying the area segment on the graphic representation of the breast structure (see fig. 13).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized generating a plurality of line segment representing the position and orientation of the probe, connecting sequential line segments of the plurality of line to generate an area segment representing a surface area covered during a sweep of the probe, and displaying the area segment on the graphic representation of the breast structure in the invention of Caluser, Arnon and Park, as taught by Kakee, to be able to alert the user of any missed area that was not covered by the probe, and prove the user with a start and finish point of the scanning. 

Response to Arguments
The previous Double Patent rejection has been withdrawn in view of Terminal Disclaimer filed on 07/05/2022.
The previous rejection under 35 USC 112 (b) to claims 1, and 3-4 has been withdrawn in view of Applicant’s amendments to the claims 1, and 3-4.
Upon further consideration, the previous rejection under 35 USC 112 (b) to claims 5, 9, 16, and 17 has been withdrawn. 
Applicant’s remarks in middle of page 12 that the independent claims 11 and 18 have been amended to clarify the claim limitation directed to a “surface contour”, the examiner respectfully disagreed.  The examiner notes that claim 1 has been amended to clarify the indefinite claim limitation of “surface contour”, however, independent claims 11 and 18 were not amended to clarify the indefinite claim limitation of “surface contour”.  Therefore, the examiner has maintained d the previous claim rejection under 35 USC 112 (b) for claims 11 and 18.
In response to Applicant’s remark on page 13 to top of page 14, with respect to claim 1 limitation of co-registration is based on the positional data received from the at least one anatomical reference marker has been considered but moot because the previous prior art rejection to claim 1 has been withdrawn in view of Applicant’s amendments to claim 1.  Claim 1 is allowable over prior art rejection.  
In response to Applicant’s remark on page 14 to middle of 15, with respect to prior art rejection to claim 1 limitation of “surface contour” has been considered but moot because the previous prior art rejection of claim 1 has been withdrawn in view of Applicant’s amendments to claim 1.  Claim 1 is allowable over prior art rejection.  
In response to Applicant’s remark on page 14 to middle of 15, with respect to prior art rejection to claims 11 and 18 limitation of “surface contour”, the examiner respectfully disagrees.  The examiner notes that claim 1 has been amended to clarify the claim limitation of “surface contour” but claims 11 and 18 were not amended to clarify the claim limitation “surface contour”.  Current claims 11 and 15 do not limit that the surface contour to mean “the outline of the surface area of the breast tissue at the chest wall and represents a bottom surface of the breast.  Therefore, the examiner maintains that as beast understanding of the indefinite claim language, Park teaches detecting a location of an interface between a chest wall structure and breast tissue in the plurality of ultrasound images (see par. [0126], fig. 8-10); the surface contour of the breast structure of the patient is at the location of the interface between the chest wall structure and the breast tissue (see par. [0126], fig. 8-10), and graphical depiction of the breast surface contour superimposed on the graphic representation of the breast structure. (see fig. 8 and 9).
In response to Applicant’s remark in middle of page 15 to end of page 15, with respect to prior art rejection to claim 1 limitation of transmission of images for remote viewing has been considered but moot because the previous prior art rejection of claim 1 has been withdrawn in view of Applicant’s amendments to claim 1.  Claim 1 is allowable over prior art rejection.  
Furthermore, Applicant’s arguments in middle of page 15 to end of page 15, with respect to claim 11 have been considered but are moot because the new ground of rejection does not rely on any rejection applied in the prior office action of record for any teaching or matter specifically challenged in the argument.  The examiner notes that claim 11 limits transferring the ultrasound image data to a remotely located image viewer, but not in real time as stated by the Applicant in middle of page 15 in Applicant’s remarks filed on 07/05/2022.  The examiner has provided new prior art Hossack for claim 11.

	In response to Applicant’s remark in middle of page 15 to end of page 15, with respect to claim 18, the examiner respectfully disagrees.  The examiner maintains that Caluser does teach transferring ultrasound image data and positional data of the anatomical reference marker to a remotely located image viewer (see par. [0057]); and use the remotely located image viewer to out a display of a graphic representation of ROI in near real time (see par. [0057]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134. The examiner can normally be reached Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHDEEP MOHAMMED/Primary Examiner, Art Unit 3793